Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Carroll on 6/28/22.

The application has been amended as follows: 

Claim 1, line 1: insert --with one or more external fiber optic connectors--
between “connections” and “, comprising”. 
Claim 1, line 11: Replace “the external fiber optic connector” with --the one or more external fiber optic connectors--. 

Claim 3, line 1: insert --with one or more external fiber optic connectors--
between “connections” and “, comprising”. 
Claim 3, line 9: Replace “the external fiber optic connector” with --the one or more external fiber optic connectors--. 

Claim 6, line 1: insert --with one or more external fiber optic connectors--
between “connections” and “, comprising”. 
Claim 6, line 10: Replace “the external fiber optic connector” with --the one or more external fiber optic connectors--. 

Claim 10, line 1: insert --with one or more external fiber optic connectors--
between “connections” and “, comprising”. 
Claim 10, line 8: Replace “the external fiber optic connector” with --the one or more external fiber optic connectors--. 

Claim 11, line 1: insert --with one or more external fiber optic connectors--
between “connections” and “, comprising”. 
Claim 11, line 9: Replace “the external fiber optic connector” with --the one or more external fiber optic connectors--. 

Claim 13, line 1: insert --with one or more external fiber optic connectors--
between “connections” and “, comprising”. 
Claim 13, line 9: Replace “the external fiber optic connector” with --the one or more external fiber optic connectors--. 

Allowable Subject Matter


Claims 1 – 8 and 10 – 37 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2, 4 – 8 and 10 – 12 the prior art of record, taken alone or in combination, fails to disclose or render obvious a device for making optical connections comprising, among other things, at least one optical fiber being aligned and routed from the at least one connection port toward an input connection port within the cavity of the shell. The closest relevant prior art of record, Okuda et al. (JP 2001-290051), teaches an optical connector housing (2) for receiving connectors (5) but the fibers within the connectors are not routed from the port (left side of 2) toward an input connection port. The fibers abut the connector (5) on the other side of 2 (@ 23). 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


The reasons for allowability of claims 3 and 13 – 37 are as discussed in the office action mailed on 1/25/22.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874